UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2200



SHABANI MUTOMBO,

                                                           Petitioner,

          versus


JOHN ASHCROFT,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-496-170)


Submitted:   August 9, 2004                 Decided:   August 25, 2004


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


P. Chinedu Nwaneri, NWANERI & ASSOCIATES, P.L.L.C., St. Paul,
Minnesota, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Michelle E. Gorden, Senior Litigation Counsel, Thomas H.
Tousley, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shabani Mutombo, a native and citizen of the Democratic

Republic of the Congo, petitions for review of the Board of

Immigration    Appeals’    (“Board”)    order      affirming       an    immigration

judge’s denial of his applications for asylum, withholding of

removal,   and    protection   pursuant      to    Article    3    of    the   United

Nations’ Convention Against Torture.               For the reasons discussed

below, we deny the petition for review.

            Mutombo challenges the Board’s finding that he failed to

demonstrate past persecution or a well-founded fear of future

persecution.       The decision to grant or deny asylum relief is

conclusive “unless manifestly contrary to the law and an abuse of

discretion.”      8 U.S.C. § 1252(b)(4)(D) (2000).             We have reviewed

the immigration judge’s decision and the administrative record and

find that the record supports the Board’s conclusion that Mutombo

failed to establish his eligibility for asylum on a protected

ground.    See 8 C.F.R. § 1208.13(a) (2003) (stating that the burden

of proof is on the alien to establish his eligibility for asylum);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).                   As the Board’s

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Mutombo seeks.

            Additionally,      we    uphold       the   denial      of     Mutombo’s

application      for   withholding    of   removal.          The    standard     for

withholding of removal is more stringent than that for granting


                                     - 2 -
asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).      Because Mutombo fails to show that he is

eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           Finally, we conclude that Mutombo has failed to prove

that it is more likely than not that he would be subjected to

torture upon his return to the Democratic Republic of the Congo, in

violation of the Convention Against Torture.            Based on our review

of the record, we find that Mutombo failed to show a “clear

probability of persecution” or to show that it is “more likely than

not” that he would face torture if returned to the Democratic

Republic of the Congo.          See 8 C.F.R. § 1208.16(c)(2) (2003)

(stating that to qualify for protection under the Convention

Against Torture, an alien must show “it is more likely than not

that he . . .    would be tortured if removed to the proposed country

of removal”).

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED


                                   - 3 -